In an action to recover damages for personal injuries, the appeal is from an order vacating appellant’s notice to examine respondent before trial on the ground that the appellant had served the notice about 11 months subsequent to the service and filing of a statement of readiness (see Rules App. Div. [2d Dept.], special rule eff. Jan. 15, 1957, as amd.) without moving within 20 days thereafter to strike the case from the calendar because of the necessity for such pretrial remedy. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.